                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION




UNITED STATES OF AMERICA


V.                                            CR119-047

KOLBIE WAITERS




                 ORDER ON MOTION FOR LEAVE OF ABSENCE



        Danny L. Durham having made application to the Court for a leave of absence,

and it being evident from the application that the pro\dsions of Local Rule 83.9 have

been complied with, and no objections having been received;

      IT IS HEREBY ORDERED THAT Danny L. Durham be granted leave of

absence for the following periods: December 12, 2019 through December 16,

2019.


      SO ORDERED,this the /.^Z^ay of November, 2019.


                                       J. R(4NMMALL,
                                       united/states DISTRICT COURT
                                      ■SOUTHERN DISTRICT OF GEORGIA
